UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2013 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02 Unregistered Sales of Equity Securities On August 30, 2013, the Company issued 200,000,000 shares of its Class A Common stock at an applicable conversion price of $0.000044.SC Capital converted $8,800 of its note convertible in the amount of $50,800 from its note dated November 20, 2012.There is $0 remaining on the note. Item 5.02 Appointment of Officers/Directors. (a) Pursuant to the Company’s By-Laws, each Director of the Company shall serve for a term ending on the date of the fourth annual meeting of shareholders following the annual meeting at which the Director was elected.The Company Directors and Officers are as follows: Name Position Date of Appointment Date of Next Election Class Paul Howarth Director I Joseph Mezey Director II Name Position Date of Appointment Paul Howarth President, CEO Joseph Mezey CFO SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Graystone Company, Inc. Dated:September 4, 2013 By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
